Title: To George Washington from William Livingston, 23 March 1778
From: Livingston, William
To: Washington, George



Dr Sir
Trenton 23d March 1778

Perhaps upon the representation of our affairs below in the inclosed, your Excellency will think it expedient to order the Jersey Battalion to our relief—It is true part of our Misfortunes, that of not providing pay for the militia is our own fault—Yet it is pity that the Country should be ravaged upon that account—I know your Excellency will do

what is proper, & shall therefore not pretend to urge any particular measure—Collo. Shreve is this night at Burlington. I have advised him to proceed to morrow to Gloucester upon his addressing me upon the Subject of his movements. I hope he will soon be joined by our Militia from those parts. Nor do I believe the Enemy in Salem is so numerous as was at first represented. I am with great Respect your Excellencys most humble Sr.

Wil: Livingston

